COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Cynthia Markos v. Cheyenne Homeowner's Association, Inc.

Appellate case number:     01-16-00935-CV

Trial court case number: CV-0075526

Trial court:               County Court at Law No. 2 of Galveston County

        This appeal is stayed pursuant to the “Suggestion of Bankruptcy,” that appellant Cynthia
Markos filed in this Court on January 6, 2017, stating that appellant has filed a petition for relief
under Chapter 13 of Title 11, United States Code, in Case 16-80385, styled In re Cynthia Cole
Markos, Debtor, in the United States Bankruptcy Court for the Southern District of Texas. See
11 U.S.C. § 362(a) (2000) (automatic stay in bankruptcy). Until the parties notify the Court that
the bankruptcy has concluded and move to reinstate the case, the Court will take no further
action other than to receive and hold any documents tendered during the period of suspension.
See TEX. R. APP. P. 8.2 (providing bankruptcy suspends “the appeal” from date bankruptcy
petition was filed until court reinstates or severs appeal in accordance with federal law); see also
Budzyn v. Citibank (S.D.), N.A., No. 01–08–00211–CV, 2010 WL 2044628, at *1 (Tex. App.—
Houston [1st Dist.] May 19, 2010, no pet.) (staying “entire appeal”).

        Unless a party successfully moves to reinstate the appeal or sever the appeal with respect
to the bankrupt party, this appeal will be an inactive case on the Court’s docket. See TEX. R.
APP. P. 8.3.

       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually      Acting for the Court


Date: January 12, 2017